DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-10 is the inclusion of a toner refill cartridge having a body having a toner accommodating portion to accommodate toner, and a toner discharge port provided at an end portion of the body in a longitudinal direction to be in communication with the toner accommodating portion.  A first member is rotatably supported by the body and having a spiral portion extending in the longitudinal direction.  A second member is located inside the first member and having a guide groove extending in the longitudinal direction.  A plunger has a guide protrusion which passes through the guide groove and is engaged with the spiral portion, the plunger pushes toner inside the toner accommodating portion toward the toner discharge port while being moved in the longitudinal direction as the first member is rotated.  This in combination with the rest of the limitations of the claims is found in all of claims 1-10, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 11-15 is the inclusion of a toner refill cartridge having a body with a toner discharge port provided at an end portion of the body in a longitudinal direction.  A first member is rotatably supported inside the body and having a spiral portion extending in the longitudinal direction on an inner wall of the first member.  A handle is exposed to the outside of the body to rotate the first member. A second member has a side wall and a guide groove penetrating through the side wall and extending in the longitudinal direction, located inside the first member, and to accommodate toner therein.  A plunger is inserted into the second member, having a guide protrusion which passes through the guide groove to engage the spiral portion, and to push the toner inside the second member toward the toner discharge port while being moved in the longitudinal direction as the first member is rotated.  This in combination with the rest of the limitations of the claims is found in all of claims 11-15, but not disclosed nor suggested by the prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Murakami et al. (9,753,402) and Eto (2018/0356749) disclose art in developer storage/supply container. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/Primary Examiner, Art Unit 2852